JUSTICE CHAPMAN, dissenting: I disagree with the decision of my colleagues. I believe that the purchase and ingestion of Vioxx in St. Clair County is sufficient to establish venue under the transactional prong of the venue statute. The majority relies on Boxdorfer v. DaimlerChrysler Corp., 339 Ill. App. 3d 335, 790 N.E.2d 391 (2003), in holding that the transactional prong is not met. I disagree with the holding reached in Boxdorfer. The actual controversy making this case justiciable did not occur until after the sale of the Vioxx in St. Clair County, thereby allegedly causing damage to the plaintiff. See Fetzer v. Wood, 211 Ill. App. 3d 70, 77, 569 N.E.2d 1237, 1242 (1991). I, therefore, respectfully dissent.